PER CURIAM.
Upon consideration of the motion of the appellee, City of Titusville, to quash the appeal herein and the motion of the appellant, Theodore Robbins, for extension of time for filing brief and record on appeal, the Court finds that the notice of appeal herein was filed August 23, 1964 but that, contrary to the provisions of the rules governing appeals in bond validation proceedings, neither the record on appeal nor appellant’s brief was filed within fifteen days of the filing of the notice of appeal and no good cause has been shown by the appellant Robbins for the failure to comply with the rules. It is, therefore,
Ordered that the motion to quash said appeal be and the same is hereby granted and said appeal be and the same is hereby dismissed with prejudice.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and. ERVIN, JJ., concur.